 

Execution version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), including the attached Exhibit A,
which are made a part hereof for all purposes, between Glori Energy Inc. (f/k/a/
Glori Acquisition Corp.), a Delaware corporation (the “Company”), and William
Bierhaus (“Executive”) is effective as of [April 14], 2014, (the “Effective
Date”). The Company and Executive agree as follows:

 

1            TERM AND POSITION: The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, in the Positions and for the
Term stated on Exhibit A. During the Term of this Agreement, Executive shall
devote his full time and undivided attention during business hours to the
business and affairs of the Company (including its subsidiaries), and to the
extent requested by the Company, any parent company of the Company (a “Parent
Company”), except for vacations, illness or incapacity; however, nothing in this
Agreement shall preclude Executive from: (i) engaging in charitable and
community activities, or (ii) managing his personal investments, provided that
such activities in subparts (i) and (ii) do not materially interfere with the
performance of his duties and responsibilities under this Agreement. The Board
of Directors of the Company (the “Board”) shall give Executive written notice of
any such activities that it reasonably believes materially interfere with the
performance of his duties hereunder and provide Executive with a reasonable
period of time to correct such interference.

 

2            COMPENSATION: While Executive serves in the Positions set forth on
Exhibit A, Executive’s annual base salary, as set forth on Exhibit A, shall be
paid in accordance with the Company’s standard payroll practices for its
executive officers. Executive’s compensation as an employee of the Company shall
also include annual bonus opportunities and periodic long-term incentive awards,
in cash and/or stock of the Company’s ultimate Parent Company, as determined
appropriate from time to time by the Compensation Committee of the Board or the
Board itself, and pursuant to the terms and conditions set forth in applicable
plan documents.

 

3            BENEFITS: Executive shall be allowed to participate in all
compensation and benefit plans and receive all perquisites that the Company
makes available to its other similarly situated senior executives and also to
participate in those employee benefit plans and programs that the Company makes
available to the Company’s employees in general, subject to the terms and
conditions of applicable plan documents. Nothing in this Agreement is to be
construed to obligate the Company to institute, maintain, or refrain from
changing, amending, or discontinuing any benefit program or plan, so long as
such actions are similarly applicable to the covered executives or employees, as
applicable.

 

 

 

  

4            INDEMNIFICATION: In any situation where under applicable law the
Company has the power to indemnify, advance expenses to, and defend Executive in
respect of, any claims, judgments, fines, settlements, loss, cost or expense
(including attorneys’ fees) of any nature related to or arising out of
Executive’s activities as an agent, employee, officer or director of the Company
or in any other capacity in which he is acting or serving on behalf of or at the
request of the Company (each a “Claim”), the Company shall fully indemnify
Executive to the maximum extent permitted by law and promptly on written request
from Executive advance expenses (including attorneys’ fees) to Executive and
defend Executive to the fullest extent permitted by law, unless such Claim
arises because Executive has been grossly negligent or willfully engaged in
misconduct in the performance or nonperformance of his duties, which
nonperformance shall include a failure of Executive to inform the Board of
matters that could reasonably be expected, at such time, to be materially
injurious financially to the Company. Further, Executive shall not be entitled
to any indemnity or defense from the Company for any claims brought by Executive
against the Company or for claims brought by the Company against Executive. This
contractual indemnification of Executive by the Company hereunder shall not be
deemed or construed as operating to impair any other obligation of the Company
respecting Executive’s indemnification or defense otherwise arising out of this
or any other agreement or promise or obligation of the Company under any
statute, articles of incorporation, by-laws or otherwise.

 

5            D&O INSURANCE: The Company (or a Parent Company on behalf of the
Company) will obtain and maintain director and officer liability insurance
covering Executive in an amount determined by the Board to be reasonable for the
Company, given its size and activities, but in no event shall the coverage for
Executive be less (in amount or scope) than the coverage provided for any other
officer or director of the Company. Such insurance coverage shall continue as to
Executive for at least six years after he has ceased to be a director, officer
or executive of the Company with respect to acts or omissions that occurred
prior to such cessation. Insurance contemplated by this Section 5 shall inure to
the benefit of Executive, his heirs and the executors and administrators of his
estate.

 

6            BUSINESS EXPENSES: The Company shall promptly pay all reasonable
and properly documented business related expenses reasonably incurred by
Executive in the performance of his duties under this Agreement.

 

7            TERMINATION OF EMPLOYMENT: The Company and Executive agree that
either party may, upon at least 30 days written notice to the other, terminate
Executive’s employment. Subject to Section 27, if applicable, as soon as
practicable, and not later than 30 days, following his termination date, the
Company shall pay Executive (or Executive’s estate, if applicable) (i) any
earned but unpaid base salary, (ii) any accrued and vested but unpaid bonus and
incentive compensation amounts, (iii) any accrued but unused vacation up to a
maximum of four weeks, plus up to the maximum unused carry-over of vacation
provided in the Company’s written vacation policy then in effect, and (iv) all
reasonable, properly documented, and unreimbursed business expenses incurred by
Executive prior to his termination (collectively, the “Termination
Obligations”).

 

8            SEVERANCE PAY AND BENEFITS: In addition to payment of the
Termination Obligations in accordance with Section 7, the Company shall provide
severance payments and benefits to Executive as provided in this Section 8.

 

(a)            Termination without Cause or Resignation for Good Reason. If the
Company terminates Executive’s employment without Cause and other than for death
or Disability, or Executive terminates his employment for Good Reason, the
Company shall pay Executive a Cash Severance Amount and provide Executive with
the severance benefits set forth in subparagraphs (i) and (ii) of this Section
8(a) (collectively, the “Severance Pay”). The Severance Pay shall be subject to
Section 21 and, to the extent applicable, Section 27.

 

-2-

 

  

(i)            The Cash Severance Amount shall be the amount as provided in
Exhibit A. The Company shall pay the Cash Severance Amount to Executive ratably
on the regular payroll dates during the six months immediately following the
termination date in accordance with the Company’s regular payroll policies;
provided, that, without limiting any other rights of the Company, the Company
shall not be required to make any such payments of the Cash Severance Amount
during any time while Executive is in breach of any of the provisions of Section
11, 12, 13 or 16 (and such amounts that are not paid will be forfeited by
Executive).

 

(ii)            Provided Executive timely elects continued coverage under the
Company’s group health plan pursuant to Section 4980B (“COBRA”) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company shall reimburse
Executive the full premium required for such continued coverage elected for
Executive and his eligible dependents for the applicable COBRA period but not to
exceed 12 months; provided, however, such COBRA premium shall be paid to
Executive on a fully grossed-up after-tax basis, if and to the extent necessary
to make Executive whole for any tax attributable to such benefits under this
Section 8(a)(ii).

 

(b)            Termination Due to Death, Disability, Voluntary Resignation or by
the Company for Cause. If Executive’s employment is terminated by the Company or
Executive due to his Disability or by the Company for Cause, or Executive dies
or voluntarily resigns his employment with the Company without Good Reason, then
as soon as practicable, and not later than 30 days, following his termination
date, the Company shall pay Executive or his estate, if applicable, the
Termination Obligations. If Executive’s employment is terminated by the Company
for Cause or Executive voluntarily resigns from the Company without Good Reason,
Executive shall not be entitled to Severance Pay.

 

(c)            No Duplication of Benefits. Executive shall be entitled to one,
and only one, of the payments and benefits described in Section 8(a) or
Section 8(b), as applicable to the circumstances of Executive’s termination of
employment with the Company.

 

(d)            Definitions. The following are definitions of terms used in this
and other sections of this Agreement.

 

-3-

 

  

(i)            Cause. “Cause” means (A) Executive’s plea of guilty or nolo
contendre, or conviction of a felony or a misdemeanor involving moral turpitude;
(B) any act by Executive of fraud or dishonesty with respect to any aspect of
the business of the Company, its subsidiaries or a Parent Company (collectively,
the “Company Group”), including, but not limited to, falsification of any
Company Group records; (C) Executive’s intentional and continued failure to
perform his duties that is materially injurious to the Company Group, unless due
to illness or disability or Executive’s good faith efforts to comply with
applicable law; (D) intentional engagement in misconduct by Executive that is
materially injurious to the Company Group (monetarily or otherwise); (E)
Executive’s breach of Sections 11 or 12 of this Agreement; (F) commencement by
Executive of employment with an unrelated employer without the Company’s
consent; (G) material violation by Executive of any applicable written
harassment and/or non-discrimination policies; (H) material violation by
Executive of any applicable written Company Group policies of which Executive
has been apprised that is materially injurious to the Company Group (monetarily
or otherwise); (I) Executive’s gross negligence in the performance of
Executive’s duties that is materially injurious to the Company Group (monetarily
or otherwise); provided, however, Executive shall not be deemed to have been
terminated for Cause under clauses (B) through (I) above unless the
determination of whether Cause exists is made by a resolution duly adopted by
the affirmative vote of not less than two-thirds of the entire membership of the
Board (excluding Executive, if a member) at a meeting of the Board that was
called for the purpose of considering such termination (after reasonable notice
to Executive and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board and, if reasonably possible, to cure the
breach that is the alleged basis for Cause) finding that, in the good faith
opinion of the Board, Executive was guilty of conduct constituting Cause and
specifying the particulars thereof in detail.

 

(ii)            Good Reason. “Good Reason” means (A) a material adverse
reduction or diminution in Executive’s position, authority, duties or
responsibilities, but not a change in reporting relationships, (B) a material
reduction in Executive’s base salary, (C) any intentional material diminution of
Executive’s annual bonus opportunities, periodic long-term incentive awards or
benefits that the Executive is eligible to earn (regardless of amounts actually
earned or paid), (D) the relocation of the Company’s principal executive offices
by more than 50 miles from where such offices are located on the Effective Date
or Executive being based at any office other than the principal executive
offices of the Company, except for travel reasonably required in the performance
of Executive’s duties and reasonably consistent with Executive’s travel prior to
the Effective Date, (E) a material breach of this Agreement by the Company, or
(F) the failure of a successor to the Company to assume this Agreement.
Executive shall provide written notice of any such reduction, failure, change or
breach upon which Executive intends to rely as the basis for a Good Reason
resignation within 45 days of the occurrence of such reduction, failure, change
or breach. The Company shall have 45 days following the receipt of such notice
to remedy the condition constituting such reduction, change or breach and, if so
remedied, any termination of Executive’s employment hereunder on the basis of
the circumstances described in such notice shall not be considered a Good Reason
resignation.

 

(iii)            Disability. “Disability” means Executive (A) is unable to
perform substantially Executive’s duties with the Company with or without
reasonable accommodation as a result of any physical or mental impairment that
is reasonably expected to last for a continuous period of not less than six
months, as supported by a written opinion by a physician selected by Executive
and reasonably acceptable to the Board, and (B) is eligible to receive long-term
disability benefits under the Company’s insured long-term disability plan.

 

-4-

 

  

9            CHANGE IN CONTROL: Subject to any restrictions in that certain
Merger and Share Exchange Agreement dated as of January 8, 2014 by and among
Infinity Cross Border Acquisition Corporation, Glori Acquisition Corporation,
Glori Merger Subsidiary, Inc., Glori Energy Inc. (now known as Glori Energy
Technology Inc.) and Infinity-C.S.V.C. Management Ltd. and that certain
Termination and Release Agreement dated as of even date herewith by and between
Executive and Glori Energy Technology Inc., in the event of a Change in Control,
50 percent of Executive’s then-unvested restricted shares of stock of the
Company will accelerate and vest in full and 50 percent of the Executive’s
then-unvested options for purchase of shares of stock of the Company will
accelerate, vest in full and become fully exercisable and if this Agreement is
not assumed, and Executive’s employment is not continued, by the resulting,
surviving or successor entity from such Change in Control (“Successor”), and the
then-remaining unvested shares of restricted stock and unvested and options for
purchase of shares of stock of the Company are not replaced with incentive
grants with similar value and terms in the Successor (“Replacement Grants”), or
if Executive is terminated without Cause or resigns for Good Reason within 12
months of such Change in Control, then the remainder of the Executive’s
restricted shares of stock of the Company and options for purchase of shares of
stock of the Company and all Replacement Grants, if applicable, will accelerate
and immediately vest in full. The term “Change in Control” shall mean (i) the
sale of all or substantially all of the assets of the Company and its
subsidiaries on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation in which the Company’s outstanding
equity interests are converted into or exchanged for securities of the successor
entity and the holders of the Company’s outstanding voting power immediately
prior to such transaction do not own at least a majority of the outstanding
voting power of the successor entity immediately upon completion of such
transaction, or (iii) prior to the effective date of registration of the sale of
any of its securities pursuant to the Securities Act of 1933, as amended, the
Company (in one or a series of transactions) effecting the issuance of voting
securities to one or more persons or entities not then an affiliate of Company,
resulting in shareholders of Company prior to any such transaction(s) not
retaining at least 51 percent of the issued and outstanding voting securities of
the Company following the transaction(s).

 

10           NO OFFSET OR MITIGATION: Executive shall not be required to
mitigate the amount of any payment or benefit provided for under this Agreement
by seeking other employment or otherwise nor shall the amount of any payment or
benefit provided for in this Agreement be reduced as the result of his
employment by another employer or his self-employment, except that any welfare
severance payments or welfare benefits that Executive is entitled to receive
pursuant to a Company severance welfare benefit plan for employees in general
shall reduce the amount of welfare severance payments and welfare benefits
otherwise payable or to be provided to Executive under this Agreement, but only
to the extent they are duplicative and such reduction complies with the
requirements of Section 409A of the Code.

 

-5-

 

  

11           CONFIDENTIALITY:

 

(a)            Non-Disclosure. Executive recognizes and agrees that he will have
access to confidential information of a special or unique value concerning the
Company Group (“Confidential Information”). Confidential Information refers to
any and all confidential or proprietary information, which was obtained from the
Company Group, or which was learned, discovered, developed, conceived,
originated or prepared by Executive in the scope of his employment. Executive
also recognizes that a portion of the business of the Company Group is dependent
on trade secrets (“Trade Secrets”). Confidential Information and Trade Secrets
include, but are not limited to, any information, whether tangible or intangible
and in whatever medium, relating directly or indirectly to any proposed or
existing business systems, strategies and models, proposed acquisitions, joint
ventures or other strategic transactions, pricing strategies, technical data or
know-how, finances, research, development, clients, customers, prospective
clients and customers, contractual relationships, markets, marketing or business
plans, manufacturing, personnel, products, services, formulas, inventions,
processes, formulations, extracts, techniques, equipment, methods, designs, and
drawings or engineering concepts of the Company and its affiliates, whether
created, produced, manufactured, discovered, licensed, utilized, under
development or otherwise obtained by the Company and its affiliates through
contractual or other relationships, as well as all information generated by the
Company and its affiliates that contains, reflects, or is derived from such
information, which contains or otherwise reflects or is generated from such
information and any other information which is identified as confidential by the
Company or its affiliates. Executive acknowledges and agrees that the
Confidential Information and Trade Secrets the Company is providing Executive
under this Agreement is new Confidential Information and Trade Secrets to which
Executive did not have access or knowledge of prior to signing this Agreement.
The protection of this new Confidential Information and Trade Secrets, as well
as past Confidential Information and Trade Secrets that became known to
Executive during employment with the Company up to the Effective Date, against
unauthorized disclosure or use is of critical importance to the Company Group.
Accordingly, Executive agrees that he will maintain in confidence and shall not
disclose or use, either during or after the Term of this Agreement, any past or
new Confidential Information or Trade Secrets belonging to the Company Group,
whether or not in written form, except to the extent required to perform his
duties on behalf of the Company.

 

(b)            Return of Information. All data, records and other written
material prepared or compiled by Executive, furnished directly or indirectly to
Executive by the Company or its affiliates, or to which Executive may have
access while in the employ of the Company, shall be the sole and exclusive
property of the Company and/or its affiliates, and none of such data, documents
or other information, or copies thereof, shall be retained by Executive upon
termination of Executive’s employment. Executive shall deliver promptly to the
Company at termination, or at any other time the Company may request, without
retaining any copies, notes, or excerpts thereof, all memoranda, diaries, notes,
records, plans, or other documents relating, directly or indirectly to, any
Confidential Information and Trade Secrets made or compiled by, or delivered or
made available to, or otherwise obtained by Executive.

 

(c)            Legal Obligation. In the event Executive is required by any court
or legislative or administrative body (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigation demand or
similar process) to disclose any Confidential Information or Trade Secrets,
Executive shall provide the Company with prompt notice of such requirement in
order to afford the Company an opportunity to seek, at the Company’s sole
expense, an appropriate protective order, and Executive shall provide all
commercially reasonable assistance to the Company in its efforts to obtain any
such protective order. If the Company is unable to obtain or does not seek such
protective order and Executive is, in the opinion of counsel, compelled to
disclose such Confidential Information and Trade Secrets, disclosure of such
information shall not be deemed to be a violation of this Agreement; provided
that Executive shall limit any such disclosure to only that information which is
legally required to be disclosed.

 

12           RESTRICTIVE COVENANTS: As consideration for the provision of, and
as an agreement ancillary to receipt of, new Confidential Information and Trade
Secrets to Executive and the other undertakings in this Agreement, and for the
specific purpose of enforcing the provisions of Section 11 hereof, and as a
means to protect the Company Group’s goodwill, Executive hereby agrees to the
following:

 

-6-

 

  

(a)            Non-Competition. To the maximum extent permitted by law, during
the Term of this Agreement and for a period of one year after the termination of
Executive’s employment for any reason, Executive agrees that, without the prior
written consent of the Company, Executive shall not directly or indirectly,
within the Geographic Area, whether as an owner, employee, officer, director,
investor, independent contractor, consultant, or otherwise, in any job function
or capacity, participate or engage in the business of oilfield services focusing
on biological or microbial enhanced secondary recovery of hydrocarbons (the
“Business”), or work for or provide services to any person, partnership, entity,
business, association, or corporation engaged or involved in the Business within
the Geographic Area. The Geographic Area means the states of Texas and
California, the Province of Alberta, Canada, and any other state in the United
States or any other country worldwide in which the Company or its subsidiaries
or, to the extent Executive provides services to or otherwise has access to the
Confidential Information or Trade Secrets of a Parent Company, such Parent
Company engages in Business on, or has engaged in Business within two years
before, the date of Executive’s termination from the Company. Nothing in this
Agreement prohibits Executive from owning a passive investment interest of less
than two percent in a publicly traded company. Executive acknowledges that the
foregoing non-competition covenant may restrict his ability to work for certain
companies, but that he will receive sufficient monetary and other consideration
from the Company hereunder to justify such restriction and that the restriction
is reasonable. Executive acknowledges that he considers the restrictions
contained in this Section 12 to be reasonable and necessary for providing
consideration for his employment and for the purpose of preserving and
protecting the valuable Confidential Information and Trade Secrets of the
Company Group and its clients and customers, and the Company Group’s goodwill,
reputation, and relationships with its clients and customers.

 

(b)            Non-Solicitation of Employees. During the Term of this Agreement
and for a period of two years after the termination of Executive’s employment
for any reason, Executive shall not, for his own behalf or on behalf of any
other person, partnership, entity, association, or corporation, (i) hire or seek
to hire any employee of the Company Group, (ii) in any other manner attempt
directly or indirectly to influence, induce, or encourage any such employee of
the Company Group to leave such employment, or (iii) use or disclose to any
person, partnership, entity, association, or corporation any information
concerning the names, addresses, telephone numbers, e-mail addresses, or other
personnel-related information regarding any such employees; provided, however,
the foregoing shall not prohibit any general advertising.

 

(c)            Non-Solicitation of Customers. During the Term of this Agreement
and for a period of one year after the termination of Executive’s employment
with the Company for any reason, Executive shall not, for his own behalf or on
behalf of any other person, partnership, entity, association, or corporation,
solicit, transact, or attempt to transact business with any person, firm or
other entity who is or was a customer of the Company Group and with whom
Executive (i) directly or indirectly managed, or had knowledge of, business by
the Company Group, (ii) had contact or transacted business on behalf of the
Company Group, or (iii) was involved in, or had knowledge of, the Company Group
actively investigating with a view to conducting business or actively pursuing a
plan to conduct business, since the Effective Date of this Agreement or two
years prior to the termination of his employment with the Company, whichever is
shorter. Executive acknowledges that this restriction is necessary in order for
the Company Group to preserve and protect its legitimate proprietary interest in
its goodwill, client and customer lists, and other Confidential Information and
Trade Secrets; provided, however, the foregoing shall not prohibit any general
advertising that is not directed at customers of the Company Group.

 

-7-

 

  

(d)           Survival of Obligations. The expiration of the applicable
restricted period in this Section 12 will not relieve Executive of any
obligation or liability arising from any breach by Executive of this Section 12
during such restricted period. Executive further agrees that the time period
during which the covenants contained in this Section 12 will be effective will
be computed by excluding from such computation any time during which Executive
is in violation of any provision of this Section 12.

 

(e)           Change in Control. If Executive is terminated after a Change in
Control with the right to payments and benefits under Section 9, there will be
no withholding of benefits or payments due to a violation of the restrictive
covenants contained in this Section 12 and Executive will not be bound by the
non-competition provisions of Section .

 

13           WORK PRODUCT: Executive shall promptly and fully disclose to the
Company all Work Product which Executive conceives, creates or develops during
his employment with the Company, whether conceived or developed during regular
working hours or otherwise and whether on Company Group premises or otherwise.
All such Work Product shall be the exclusive property of the Company. Executive
shall: (i) assist the Company in obtaining appropriate legal protection
(including patent, trademark, and copyright protection) for the rights of the
Company with respect to such Work Product, and (ii) execute all documents and do
all things necessary to (A) obtain such legal protection, and (B) vest the
Company with full and exclusive title thereof. All Work Product shall be
considered, to the maximum extent possible, work made for hire by the Company
within the meaning of Title 17 of the United States Code. To the extent the
Company does not own such Work Product as a work made for hire, Executive hereby
assigns to the Company all rights to such Work Product. “Work Product” means
designs, writings, programs, software, technical data, specifications, know-how,
processes, methods, business confidential information, inventions, discoveries,
and works as well as the patents, copyrights, and other intellectual property
and proprietary rights therein, conceived, created or developed by Executive on
behalf of the Company Group reasonably related to the Company Group’s existing
business, contemplated business, and reasonable expansions of such business. The
term “works” means computer programs, software, writings, drawings, artwork and
all works of authorship under the copyright laws of the United States.

 

14           SEVERABILITY AND REFORMATION: If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future law,
and if the rights or obligations of Executive or the Company under this
Agreement would not be materially and adversely affected thereby, such provision
shall be fully severable, and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom, and in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible, and the Company and Executive hereby request the
court to whom disputes relating to this Agreement are submitted to reform the
otherwise unenforceable provision in accordance with this Section 14. Without
limiting the foregoing, if any court of competent jurisdiction (or an arbitrator
in accordance with Section 20 hereof) determines that any part of Sections 11 or
12 hereof is unenforceable because of the duration, geographic area covered,
scope of such provision, or otherwise, such court or arbitrator will have the
power to reduce the duration, geographic area covered or scope of such
provision, as the case may be, and, in its reduced form, such provision will
then be enforceable. Executive will, at the Company’s request, join the Company
in requesting that such court or arbitrator take such action

 

-8-

 

  

15           WARRANTY AND INDEMNIFICATION: Executive warrants that he is not a
party to any other restrictive agreement limiting his activities in his
employment by the Company. Executive further warrants that at the time of the
signing of this Agreement, Executive knows of no written or oral contract or of
any other impediment that would inhibit or prohibit continued employment with
the Company. Executive shall hold the Company Group harmless from any and all
suits and claims arising out of any breach of such restrictive agreement or
contracts.

 

16           NON-DISPARAGEMENT: The parties shall refrain, both during and after
the Term, from publishing any oral or written statements about each other
(including with respect to the Company, its affiliates, or any of their
respective officers, employees, agents, or representatives) that are
disparaging, slanderous, libelous, or defamatory.

 

17           NOTICES: Notices and all other communications shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail. Notices to the Company
shall be sent to 4315 South Drive, Houston, Texas 77053 attention: Human
Resources. Notices and communications to Executive shall be sent to the address
Executive most recently provided to the Company.

 

18           NO WAIVER: No failure by either party at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.

 

19           INJUNCTIVE RELIEF: Executive acknowledges that the breach of any of
the covenants contained in Sections 11, 12 , 13 or 16 could give rise to
irreparable injury to the Company Group, the amount of which could be difficult
or impossible to estimate. Accordingly, Executive agrees that the Company shall
be entitled to injunctive relief to prevent or cure breaches or threatened
breaches of the provisions of this Agreement and to enforce specific performance
of the terms and provisions hereof in any court of competent jurisdiction, in
addition to any other legal or equitable remedies, which may be available.
Executive further acknowledges and agrees that the enforcement of a remedy
hereunder by way of injunction shall not prevent Executive from earning a
reasonable livelihood. Executive further acknowledges and agrees that the
covenants contained herein are necessary for the protection of the Company
Group’s legitimate business interests and are reasonable in scope and content.
Nothing herein shall prevent either party from pursuing a legal and/or equitable
action against the other party for any damages caused by such party’s breach of
this Agreement.

 

-9-

 

  

20           ARBITRATION: Any dispute arising under or related to this Agreement
or about the validity, interpretation, effect or alleged violation of this
Agreement (an “arbitrable dispute”) must be submitted to confidential
arbitration in Houston, Texas. Arbitration shall take place before an
experienced employment arbitrator licensed to practice law in such state and
selected in accordance with the Model Employment Arbitration Procedures of the
American Arbitration Association. Arbitration shall be the exclusive remedy of
any arbitrable dispute. The Company shall bear all reasonable documented
out-of-pocket fees, costs and expenses of arbitration, including those of
Executive unless the arbitrator finds that Executive has acted in bad faith and
provides otherwise with respect to the fees, costs and expenses of Executive;
provided, however, in no event shall Executive be chargeable with the fees,
costs and expenses of the Company or the arbitrator. Should any party to this
Agreement pursue any arbitrable dispute by any method other than arbitration,
the other party shall be entitled to recover from the party initiating the use
of such method all damages, costs, expenses and reasonable attorneys’ fees
incurred as a result of the use of such method. Notwithstanding anything herein
to the contrary, nothing in this Agreement shall purport to waive or in any way
limit the right of any party to seek to enforce any judgment or decision on an
arbitrable dispute in a court of competent jurisdiction. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Houston, Texas, for the purposes of any proceeding arising out of this
Agreement. However, this arbitration agreement shall not apply to any claim: (i)
for workers’ compensation or unemployment benefits; or (ii) by Company for
injunctive and/or other equitable relief for unfair competition and/or the use
and/or unauthorized disclosure of Trade Secrets or Confidential Information,
including but not limited to, matters described in Sections 11 and 12, or with
respect to the matters described in Sections 13 and 16. With respect to matters
referred to in the foregoing sub-paragraph (ii), the Company may seek and obtain
injunctive relief in court, and then proceed with arbitration under this
Agreement.

 

21           RELEASE AGREEMENT: Executive agrees that, as a condition to
receiving the Severance Pay, Executive shall execute a general release agreement
in a form provided by the Company (the “Release”), which shall include, without
limitation, a waiver and release of all claims arising out of Executive’s
service as an employee of the Company, its subsidiaries or any of their
affiliates and the termination of such relationship. Such claims include all
claims based on any federal, state or local statute, including without
limitation the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866,
the Employee Retirement Income Security Act of 1974, as amended, but excluding
all vested benefits and rights Executive has under any employee benefit plans,
and the Texas Commission on Human Rights Act. In order for Executive to receive
the Severance Pay, the Executive must deliver a properly executed copy of the
Release within the particular time period specified therein, which shall be no
later than the Release Deadline and not revoke such executed and delivered
Release, and any applicable revocation period set forth in the Release must have
expired (such requirements collectively, the “Release Requirement”). The
“Release Deadline” shall be the particular time period specified in the Release
for the delivery of the executed release, which shall be no later than 45 days
following the delivery of the Release to Executive. Notwithstanding the
foregoing, if Executive’s termination is due to death, or Executive dies after
his termination date and before the expiration of the Release Deadline without
having executed the Release, the Release Deadline shall be extended to the 90th
day after the date of Executive’s death. The properly executed Release must
actually be received by the Company, or its duly authorized representative, at
the address specified by the Company by the Release Deadline to be considered
timely. If Executive (or Executive’s estate, as the case may be) does not
properly execute the Release by the Release Deadline, or effectively revokes the
executed Release within the applicable revocation period set forth in the
Release, Executive (or Executive’s estate) will receive only the Termination
Obligations and such other compensation and benefits as are required by
applicable law and will not be entitled to any Severance Pay. The Company will
deliver the form of Release to Executive within seven days following Executive’s
termination. If the Company fails to do so, then, notwithstanding any provision
of this Agreement to the contrary, the Executive shall be deemed to have
satisfied the Release Requirement.

 

-10-

 

  

22           GOVERNING LAW: This Agreement will be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
law principles.

 

23           SUCCESSORS:

 

(a)            This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

 

(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)            The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and its
subsidiaries, taken as a whole, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined in this Agreement and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

24           ENTIRE AGREEMENT: This instrument contains the entire agreement of
Executive and the Company with respect to the subject matter hereof and all
promises, representations, understandings, arrangements, and prior and
contemporaneous agreements (written or oral) between the parties with respect to
the subject matter hereof, are terminated hereby.

 

25           SURVIVAL/SEVERABILITY/HEADINGS: It is the express intention and
agreement of the parties that Sections 8 through 27 of this Agreement shall
survive the termination of the Term. In addition, all obligations of the Company
to make payments under this Agreement shall survive any termination of this
Agreement on the terms and conditions set forth in this Agreement. The
invalidity or unenforceability of any one or more provisions of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect. Article and section
headings contained in this Agreement are provided for convenience and reference
only, and do not define or affect the meaning, construction, or scope of any of
the provisions of this Agreement.

 



-11-

 

 

26           TAX WITHHOLDING: The Company shall be entitled to withhold from any
compensatory payments that it makes to Executive under this Agreement or
otherwise all taxes required by applicable law to be withheld therefrom by the
Company.

   

27           SECTION 409A COMPLIANCE:

 

(a)            General Suspension of Payments. If Executive is a “specified
employee,” as such term is defined within the meaning of Section 409A of the
Code, any payments or benefits that are treated as nonqualified deferred
compensation for purposes of Section 409A of the Code and that are payable or
provided as a result of Executive’s termination of employment that would
otherwise be paid or provided prior to the earliest of the dates set forth in
the following provisions of this Section 27(a) shall instead be deferred,
accumulated and paid in a lump sum or provided on the earliest of (i) the first
day of the seventh month following Executive’s termination, (ii) the date of
Executive’s death, or (iii) any date that otherwise complies with Section 409A
of the Code.

 

(b)            Release Payments. In the event that any payments from the Company
to Executive to be made under this Agreement by reason of Executive’s
termination of employment constitute nonqualified deferred compensation under
Section 409A of the Code and are subject to Executive’s satisfaction of the
Release Requirement would otherwise be payable at a time prior to the sixtieth
(60th) day following Executive’s termination date, then subject to the Release
Requirement having been satisfied, the payment of all such amounts shall be
delayed and such amounts shall accumulated and paid in a lump sum on the
sixtieth (60th) day following Executive’s termination date, unless and to the
extent the delay provided by Section 27(a) shall apply. In the event that any
payments from the Company to Executive to be made under this Agreement by reason
of Executive’s termination of employment do not constitute nonqualified deferred
compensation under Section 409A of the Code, but are subject to Executive’s
satisfaction of the Release Requirement and would otherwise be payable at a time
prior to the satisfaction of the Release Requirement, then the payment of all
such amounts shall be delayed and such amount shall be accumulated and paid in a
lump sum on the third (3rd) day following Executive’s satisfaction of the
Release Requirement.

 

(c)            Any payments which are delayed pursuant to Section 27(a) or
Section 27(b) shall bear interest at the LIBOR rate in effect of Executive’s
termination date until paid, and such interest shall be included and paid with
each such delayed payment.

 

(d)            Reimbursement Payments. The following rules shall apply to
payments of any amounts under this Agreement that are treated as “reimbursement
payments” under Section 409A of the Code: (i) the amount of expenses eligible
for reimbursement in one calendar year shall not limit the available
reimbursements for any other calendar year (other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code); (ii) Executive shall file a claim for all reimbursement payments not
later than 30 days following the end of the calendar year during which the
expenses were incurred; (iii) Company shall make such reimbursement payments
within 30 days following the date Executive delivers written notice of the
expenses to Company; and (iv) the Executive’s right to such reimbursement
payments shall not be subject to liquidation or exchange for any other payment
or benefit.

 

-12-

 

 

(e)            Separation from Service. For purposes of this Agreement, any
reference to “termination” of Executive’s employment shall be interpreted
consistent with the meaning of the term “separation from service” in Section
409A(a)(2)(A)(i) of the Code and no portion of the Severance Payments shall be
paid to Executive prior to the date Executive incurs a separation from service
under Section 409A(a)(2)(A)(i).

 

(f)            General. This Agreement and the payments and benefits provided
hereunder are intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code and shall be construed, interpreted and
administered in a manner consistent with such intent. Notwithstanding any
provisions of this Agreement relating to the timing of any benefits or payments,
to the extent required to comply with applicable law, including Section 409A of
the Code, or to prevent the imposition of any excise taxes or penalties on
Company or Executive, the commencement of payment or provision of any payment or
benefit shall be deferred to the minimum extent necessary so as to comply with
any such law or to avoid the imposition of any such excise tax or penalty. For
purposes of Section 409A of the Code and this Agreement, the right to any series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments

 

(g)            Death. If Executive dies after his termination of employment but
before all payments due under this Agreement have been made, such payments shall
be made to Executive’s estate.

 

28           LEGAL FEES: The Company shall reimburse Executive for his
reasonable documented out-of-pocket legal fees incurred in advising him with
respect to review of this Agreement before signing.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

-13-

 

  

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective for all purposes as of the Effective Date.

 

Glori Energy Inc.   Executive         By:       Name: Stuart Page   William
Bierhaus Title: President and Chief Executive Officer    

 



Signature page to Employment Agreement



 

 

 

  

Exhibit A
to Employment Agreement
between Glori Energy Inc.
and the Executive Named Below

 

Name: William Bierhaus     Position: Senior Vice President – Business
Development     Reporting: Executive shall report to the President and Chief
Executive Officer.     Term: The Term of this Agreement shall continue until the
termination of Executive’s employment for any reason.     Annual Base Salary:
$250,000.00.  Executive’s base salary may be increased from time to time, but
once increased may not be thereafter decreased.     Annual Bonus: Commencing on
the first day of each calendar year of the Company (each calendar year being a
“Bonus Period”), Executive shall participate in the Company’s annual bonus
program (“Bonus Program”) for such Bonus Period, subject to the terms of the
Bonus Program. Executive’s target bonus potential for a Bonus Period shall not
be less than 40% of Executive's Annual Base Salary. The Company shall pay
Executive his bonus amount, if any, in accordance with the terms of the Bonus
Program.     Equity Grants: Executive shall be eligible to receive periodic
equity grants under the terms of the Company’s long-term incentive plan with a
value, to be determined in the sole discretion of the Company’s Board of
Directors or its Compensation Committee, as applicable, ranging from 0% to 100%
of Executive’s then Annual Base Salary.     Cash Severance Amount: an amount
equal to (i) 50% of Executive’s then Annual Base Salary and (ii) an amount equal
to the sum of Executive’s bonuses and other incentive compensation for periods
ended prior to the date of termination, but for which payment has not been made
and is otherwise conditioned on continued employment until the time of payment
(in each case, without any duplication of the amounts described in Section 7 of
the Agreement).       Parachute Tax Gross-Up: In the event it shall be
determined that any payment to Executive, whether under this Agreement or
otherwise, would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to
such tax (such tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay Executive a
“Gross-Up Payment” in an amount such that after payment by Executive of all
taxes imposed upon the Gross-Up Payment, including, without limitation, any
additional Excise Tax on the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the initial Excise Tax. Such Gross-Up Payment
shall be paid no later than the time Executive is required to pay the Excise Tax
and in all events by the end of Executive’s taxable year in which Executive
remits the applicable taxes.

 

Exhibit A to Employment Agreement

 

 

 

  

Vacation: Executive shall be eligible to receive paid vacation time of a minimum
of twenty days per calendar year, subject to increase (but not decrease) in the
discretion of the Board, with any unused vacation days carrying over to the
following calendar year in accordance with the Company’s vacation policy.
Executive shall take vacation in accordance with the terms of the Company’s
vacation policy.

 

Exhibit A to Employment Agreement

 

 

 

 

